DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Fonville et al. (U.S. 2007/0113828A1) in view of Takei et al. (U.S. 5785024) in further view of Mueller et al. (U.S. 2009/0071445A1).
Regarding Claim 1, Fonville teaches: 
A damping insulator (Fig. 1-2a; 23; “fuel injector isolating and sealing member 23”; ¶0015) for a fuel injection device, the damping insulator being for restraining vibration to be transmitted between a fuel injection valve and a cylinder head (¶0018, “The on/off or pulsating nature of the fuel injector 22, combined with the high fuel pressure present within the fuel rail 24 required to directly inject fuel into the combustion chamber 20 during operation of the engine 10, may transmit objectionable noise producing vibrations from the fuel injector 22 to the cylinder head 14 and other components of the engine 10. The fuel injector isolating and sealing member 23 operates to isolate these vibrations…Additionally, the inner and outer isolating and sealing layers 54 and 56 provide a measure of isolation and vibration absorption to the fuel injector 22. “)., wherein: the fuel injection valve is attached to the cylinder head (Fig. 1, in a state where the fuel injection valve is passed through an insertion hole (Fig. 1, “stepped bore 42”) provided in the cylinder head (14); a shoulder  (“second bore portion 46”; ¶0014) is provided by expanding an inlet portion of the insertion hole in an annular shape; the fuel injection valve includes a stepped portion reduced in diameter in a tapered shape (¶0013; “a radially inwardly extending surface 40 of the body portion 30”) such that an outer-peripheral-side tapered surface is formed to face the shoulder (46); the damping insulator (23) is configured to restrain the vibration by being provided between the stepped portion and the shoulder (¶0013, “he fuel injector isolating and sealing member 23 includes a generally cylindrical sleeve portion 34 having a flange portion 36 extending generally radially inwardly therefrom. The sleeve portion 34 defines a bore 38 sufficiently configured to receive the body portion 30 of the fuel injector 22, such that a radially inwardly extending surface 40 of the body portion 30 abuts the flange portion 36. The flange portion 36 is axially offset toward the bore 38.”); the damping insulator includes an annular tolerance ring  (Fig. 2-2a, member 23 is annular in shape and comprises a ring) having a bottom surface facing the shoulder (¶0016, Fig. 2a; “a generally annular second sealing portion 60 that operates to seal the fuel injector isolating and sealing member 23 to the cylinder head 14”and an inner- peripheral-side tapered surface facing the outer-peripheral-side tapered surface (Fig. 2a, ¶0016 “a generally annular first sealing portion 58 that operates to seal the fuel injector 22 to the fuel injector isolating and sealing member 23”, and a damping layer provided on the bottom surface or the inner-peripheral-side tapered surface of the tolerance ring (Fig. 2a; layers 54/46; ; and the damping layer contains heat-resistant material (¶0015; “the inner and outer isolating and sealing layers 54 and 56 will be formed from a material with sufficient resistance to heat, abrasion, and fuel such as, for example, a fluorocarbon elastomeric polymer compound.  However, those skilled in the art will recognize that other materials may be suitable for use, such as certain viscoelastic materials, while remaining within the scope of that which is claimed.”)
Fonville discloses that the damping insulator (23) comprises a core portion (“Those skilled in the art will recognize that the core portion 52 may be formed from other materials such as aluminum, stainless steel, composites, etc. while remaining within the scope of that which is claimed”) that is covered with elastomeric layers (“for example, a fluorocarbon elastomeric polymer compound. However, those skilled in the art will recognize that other materials may be suitable for use, such as certain viscoelastic materials, while remaining within the scope of that which is claimed.” ¶0015 and “Those skilled in the art will recognize that the relative thicknesses of the core portion 52 and the inner and outer isolating and sealing layers 54 and 56 will depend on the application and the materials utilized therein.” ¶0016) in order to provide the desired heat-insulative/isolating/vibration-dampening/absorption function(s).
Fonville does not explicitly teach that the elastomeric layer(s) comprise “resin” and “damping filler”.
Takei, similarly to Fonville, discloses “An object of the present invention is to provide a cylinder head device for an internal combustion engine capable of sufficiently securing the seal between a fuel injector and its mounting hole..” and “The seal member includes a metallic core being elastically deformable…The seal means further includes elastic coating layers for covering the first and second seal regions.” And “The first and second seal regions of the core are covered with the elastic coating layers. Therefore, the first and second seal regions come into close contact with the fuel injector and the stepped surface through the coating layer, respectively, so that seal performance of the seal member is sufficiently exhibited.” (Col. 2 lines 4-35).
Takei explicitly teaches a sealing device (i.e. a sealing ring, Fig. 3-5 item 58) comprising a damping resin layer (“The coating layer 67 is constructed by a two-layer structure in which the coating layer 67 has a primer, i.e., a first layer 68 directly formed on the surface of the core 66 and a second layer 70 formed on the outer surface of the first layer 68. For example, the first layer 68 is made of silicone resin and has 2 to 3 .mu.m in thickness.”) provided on the bottom surface or the inner-peripheral-side tapered surface of the tolerance ring; and the damping resin layer contains heat-resistant resin (layer 68, silicone resin) and damping filler (“The second layer 70 is made of fluoro rubber and has 15 to 45 .mu.m in thickness. The second layer 70 is easily adhered to the core 66 by the existence of the first layer 68 so that the second layer 70 is strongly adhered to the core 66 through the first layer 68.).  Takei additionally teaches: “With respect to the coating layer 67, the second layer 70 is adhered to the core 66 of the metal gasket 58 through the first layer 68 made of silicone resin. Accordingly, the adhesion of the second layer 70 is strengthened so that the second layer 70 is not separated from the core 66. The second layer 70 is made of fluoro rubber having excellent durability. Therefore, the second layer 70 is not easily deteriorated even when the interior of the combustion chamber of the gasoline engine, in which the gasoline is directly injected into the combustion chamber, becomes high in pressure and temperature. Accordingly, the seal performance of the metal gasket 58 can be maintained for a long period”.
Therefore it would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the fuel injector damping isolator of Fonville to incorporate the teachings of Takei to include wherein the damping layer covering the core comprises both a resin and damping filler in order that the adhesion of the coating layer(s) to the core is strengthened so that the layer is not separated from the core such that seal performance can be maintained for a long period.
Neither Fonville nor Takei explicitly teach that the elastomeric layers of the insulator(s) provide the desired isolating/vibration-dampening/absorption function(s) based on converting vibrational energy into thermal energy.  
However, providing vibration damping by converting vibrational energy into thermal energy is a known and inherent property/characteristic of fuel injector dampers configured with elastomeric/fluororubber/fluorocarbon layers (or coatings) as evidenced by Mueller et al. (U.S. 2009/0071445A1; Title: “Damping Element for a Fuel Injection Valve”).  Mueller teaches “mechanical vibration energy is converted into thermal energy by internal friction in the elastic intermediate layer” (¶0012).  See MPEP2112(I) “"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Regarding Claim 2, Fonville further teaches: wherein the damping resin layer is provided on the bottom surface of the tolerance ring (Fig. 2a, damping layer of “fluorocarbon elastomeric polymer” formed on bottom surface of member 23).

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fonville et al. (U.S. 2007/0113828A1) in view of Takei et al. (U.S. 5785024) in further view of Mueller et al. (U.S. 2009/0071445A1) in further view of Mickelson (U.S. 2004/0040543A1).
Regarding Claim 3, Fonville teaches ““Those skilled in the art will recognize that the relative thicknesses of the core portion 52 and the inner and outer isolating and sealing layers 54 and 56 will depend on the application and the materials utilized therein.” ¶0016)”.  However, Fonville does not explicitly teach: wherein the damping resin layer has a thickness of 10 um or more
Mickelson discloses “he subject invention relates to a gasket particularly suitable for disposition between a cylinder head and a fuel injector in an internal combustion engine.” And “Accordingly, it is an ongoing objective to maximize the resistance to high temperature with a reduction in the transmission of noise and vibration under relatively low clamping loads while providing adequate sealing.” (¶0006).  Additionally, Mickelson teaches “The polymer layers 62, 64 are elastically compressible under load between the shoulders 50, 52 and serve both sealing and isolating functions of the gasket 48…..The material selected for the polymer layer 62, 64 is one which must withstand the heat and pressure of combustion as well as the corrosive environment due to its direct exposure to the combustion chamber 20. Candidate materials include, but are not limited to, Nitrile and fluoroelastomers, In order for the polymer layers 62, 64 to perform both sealing and isolating functions, it has been found that the polymer layers 62, 64 must have a minimum thickness of about 0.005 inches. Below this lower limit, the polymer layers 62, 64 are unable to provide acceptable isolating characteristics and would allow for the transmission of unacceptable levels of noise, vibration and/or harshness through the polymer layer 62, thus failing to properly isolate the lower end of the injector 22 from the sleeve 26 and head 14. It has further been found that the polymeric layer 64 cannot be made too thick or else the layers are prone to rupturing and/or extruding radially under the heavy compression loads applied in service. It has been found that an upper limit of 0.025 inches of each of the polymer layers 62, 64 enables them to achieve both sealing and isolating functions without rupturing under compression loads as high as 3000 psi.” (¶0024).
Therefore Mickelson teaches: wherein the damping resin layer has a thickness of 10 um or more (¶0024, 0.005” = 127 um) in order to provide acceptable isolating characteristics, prevent the transmission of unacceptable levels of noise, vibration and/or harshness through the polymer layer and ensure proper isolation of the lower end of the injector from the cylinder head.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the fuel injector damping isolator of Fonville to incorporate the teachings of Mickelson to include wherein the damping resin layer has a thickness of 10 um or more in order to provide acceptable isolating characteristics, prevent the transmission of unacceptable levels of noise, vibration and/or harshness through the polymer layer and ensure proper isolation of the lower end of the injector from the cylinder head.

Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Qi et al. (U.S. 2011/0095490A1) discloses “A coated seal for sealing parts in a vehicle engine is disclosed herein. The seal includes a seal body portion including glass fiber-filled polytetrafluoroethylene, carbon-filled polytetrafluoroethylene, molybdenum disulfide-filled polytetrafluoroethylene, bronze-filled polytetrafluoroethylene or combinations thereof; and a coating portion including either expanded polytetrafluoroethylene, carbon-filled polytetrafluoroethylene, or combinations thereof.” (Abstract) and “the coated seal can be used as an injection seal in a SIDI injection system and in an isolated-type SIDI injection system.” (¶0017) and “wherein the coating portion includes expanded polytetrafluoroethylene, and the expanded polytetrafluoroethylene coating portion has a thickness of from about 0.004 inch to about 0.012 inch on the coated seal” (Claim 4) and “wherein the polymer-based adhesive is a thermosetting epoxy resin.” (Claim 7).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626. The examiner can normally be reached Telework: M-F, 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 5712705426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R KIRBY/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747